PER CURIAM.
Paul S. Bruce seeks review of the Benefits Review Board’s decision and order denying his motion to reconsider its order affirming the administrative law judge’s finding that he had a two percent partial permanent disability of the right foot pursuant to § 8(c)(4) of the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901-950 (2000). Our review of the record discloses that the Board’s decision is rational, based upon substantial evidence, and in accordance with law. Thus, the Board’s decision is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Bruce v. Director, OWCP, No. 01-756 (B.R.B. Sept. 23, 2002 & May 22, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.